Decree of the Surrogate’s Court of Westchester county, in so far as it is appealed from by the claimant, who asserts that she is a granddaughter of the decedent and entitled to participate as a distributee, unanimously affirmed, with costs to respondent, payable out of the estate. The proof, without considering the foreign language baptismal certificate, amply sustains the holding of the surrogate that the claimant’s mother was not a daughter of the decedent. Present — Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ.